DAUKSCH, Judge.
This is an appeal from an order of the Florida Public Employees Relations Commission which resulted from an unfair labor practice charge filed by the Fire Fighters Union against the city.
The fire fighters allege it is an unfair labor practice for the city to refuse to allow the employees to have a voice in the crite*239ria and standards to be applied in the selection of persons to serve as Captains in the fire department. The city says it is not an unfair labor practice. Because captains are managerial and supervisory personnel it is solely within the discretion of the employer, so says the city, as to who is selected to so serve. A well-reasoned opinion authored by Judge Orfinger issued from this court regarding the same issue as it applies to police lieutenants in City of Orlando v. Orange County Police Benevolent Association, 435 So.2d 275 (1983, Fla. 5th DCA). We adopt the reasoning and result of that decision and thus reverse the order. The matter is remanded to the Commission with directions to dismiss the unfair labor practice charge.
REVERSED and REMANDED.
SHARP, J., and MIZE, Associate Judge, concur.